Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 1 of 21 PageID #: 87




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                      )
                                                 )
                      Plaintiff,                 )
                                                 )
        v.                                       )
                                                 ) Cause No. 1:19-cr-00098-TWP-DML
  JOHN PINKHAM,                                  )
                                                 )
                      Defendant.                 )


      PETITION TO ENTER PLEA OF GUILTY AND PLEA AGREEMENT

        The United States of America, by counsel, Josh J. Minkler, United States

  Attorney for the Southern District of Indiana, and Tiffany J. Preston, Assistant

  United States Attorney ("the Government"), and the Defendant, JOHN PINKHAM

  ("the Defendant"), in person and by counsel, Joseph Cleary, hereby inform the Court

  that a Plea Agreement has been reached in this case pursuant to Federal Rule of

  Criminal Procedure ll(c)(l)(B). The following are its terms and conditions:

                           Part 1: Guilty Plea and Charges

        1.     Plea of Guilty: The Defendant, having the waived the right to being

  indicted by the Grand Jury, petitions the Court for leave to enter and agrees to enter

  a plea of guilty to the following offenses charged in the Information:

        a.     Count One, which charges that the Defendant committed the offense of

  Threats to Injure, in violation of Title 18, United States Code, Section 875(c).
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 2 of 21 PageID #: 88
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 3 of 21 PageID #: 89
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 4 of 21 PageID #: 90
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 5 of 21 PageID #: 91
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 6 of 21 PageID #: 92
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 7 of 21 PageID #: 93
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 8 of 21 PageID #: 94
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 9 of 21 PageID #: 95
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 10 of 21 PageID #: 96
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 11 of 21 PageID #: 97
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 12 of 21 PageID #: 98
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 13 of 21 PageID #: 99
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 14 of 21 PageID #: 100
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 15 of 21 PageID #: 101
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 16 of 21 PageID #: 102
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 17 of 21 PageID #: 103
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 18 of 21 PageID #: 104
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 19 of 21 PageID #: 105
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 20 of 21 PageID #: 106
Case 1:19-cr-00098-TWP-DLP Document 33 Filed 10/18/19 Page 21 of 21 PageID #: 107
